Citation Nr: 0627375	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-06 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had recognized service with the organized 
guerrillas and the Regular Philippine Army from April 1943 to 
September 1945.  He died in November 1961.  The appellant is 
the veteran's surviving spouse, and they were married in 
January 1949.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran filed no claim for service-connected 
disability during his lifetime, and service connection was 
not in effect for any disease or injury during the veteran's 
lifetime.  

3.  The veteran died in November 1961, at age 40, from acute 
bronchitis.  

4.  No chronic disorder of the lungs, chronic bronchitis or 
bronchiectasis was incurred during or for many years after 
service, and no medical or other competent evidence shows 
that the veteran's death in 1961 was caused or contributed to 
by any disease or injury related to the veteran's active 
military service.  


CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.03, 3.307, 3.309, 
3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The appellant in this case was provided initial formal VCAA 
notice in July 2002, prior to the issuance of the rating 
decision now on appeal in February 2003.  This notification 
informed the appellant of the evidence necessary to 
substantiate her claim, the evidence she was responsible to 
submit, the evidence VA would collect on her behalf, and 
advised she submit any relevant evidence in her possession.  
During the pendency of this appeal, the RO additionally 
notified the appellant of the necessity that she submit a 
death certificate for the veteran and a marriage certificate 
documenting her marriage to the veteran (with which she 
complied).  Additional formal VCAA notice was later posted to 
the appellant in September 2003.  The September 2003 
statement of the case notified the appellant of the 
regulatory implementation of VCAA, and all of the relevant 
laws and regulations governing the adjudication of her claim.  
During the pendency of this appeal, the appellant has been 
informed on multiple occasions that the essential evidence 
necessary to substantiate her claim would be evidence showing 
that the veteran's death by acute bronchitis in 1961 was 
somehow attributable to disease or injury incurred or 
aggravated during active military service.  The appellant 
initially requested an RO hearing, and thereafter failed to 
appear.  When notified of her failure to appear by the RO, 
the appellant replied that she was unable to attend any RO 
hearing for health reasons.  She did not request another 
hearing.  Multiple requests for the veteran's service medical 
records were made, but the only records obtained were certain 
service personnel records, and the veteran's Affidavit for 
Philippine Army Personnel completed by him in February 1947.  

In response to the RO's request for medical evidence, the 
appellant provided an incomplete medical release for a 
Provincial Hospital without address which indicated that the 
veteran had been provided medical treatment in 1950 and 1953 
for malaria, kidney and arthritis.  She indicated that the 
veteran was also provided treatment from 1959 to 1960 for 
acute bronchiectasis.  The RO informed her that this 
evidence, if extent, was too remote from service to provide 
any possibility of substantiating her claim.  Records from 
1950 and 1953 for malaria, kidney and arthritis cannot 
reasonably be related to the veteran's 1961 death from acute 
bronchitis, and treatment records from 1959 to 1960 for acute 
bronchiectasis are clearly too remote from service 
(separation in 1945) to offer any reasonable possibility of 
demonstrating a chronic disease extent since service 
separation.  A review of the evidence on file does not 
reveal, nor does the appellant contend there remains any 
additional outstanding evidence which might be collected for 
review.  Accordingly, the Board finds VCAA is satisfied in 
this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the appellant may not have been provided 
VCAA notice with respect to downstream issues in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the Board would point out that no allowance of any VA benefit 
may result from this decision, so any failure to provide the 
appellant with VCAA notice with respect to effective dates is 
necessarily harmless.   

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of active military duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for certain 
specified diseases (including bronchiectasis) which are shown 
to have become manifest to a compensable degree within one 
year from the date of service separation.  38 U.S.C.A. 
§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition, be the immediate or underlying 
cause of death, or it must be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

In determining whether service connection is warranted for 
disability or death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107.  

Analysis:  The appellant filed her initial claim for service 
connection for the cause of the veteran's death in July 2002, 
over 40 years after the veteran died.  A May 2002 official 
extract of a Philippine Register of Deaths, certifies that 
the veteran died in November 1961, with the cause of death 
listed as "acute bronchitis."  No other causes of death 
were listed.  The veteran was then 40 years of age.  

The veteran had made no claim with VA for service-connected 
disability compensation during his lifetime, and service 
connection was not in effect for any disease or disability 
during the veteran's lifetime.  

No individual service medical records were discovered despite 
multiple requests.  However, an Affidavit for Philippine Army 
Personnel, completed by the veteran in the ordinary course 
following his service separation in February 1947, provided 
certain details regarding the veteran's activities, units of 
assignment, marital status, pay record and other information.  
In response to a request that he list a chronological record 
of any wounds or illness incurred during active military 
service, the veteran wrote "none."  There is no evidence 
supporting a finding, and the veteran did not indicate in his 
Affidavit for Philippine Army Personnel that he had been held 
as a POW by the Japanese government.  

In presenting her claim, the appellant has argued that she 
should be granted service connection for the cause of the 
veteran's death from acute bronchitis because bronchiectasis 
is one of the listed diseases which may be presumed to have 
been incurred in service (if manifested to a compensable 
degree within one year after service separation in accordance 
with 38 C.F.R. §§ 3.307, 3.309).  At no time during the 
pendency of this appeal has the appellant argued that to her 
personal knowledge the veteran had any chronic lung disease 
or disability, or bronchiectasis, or chronic form of 
bronchitis, which was incurred during service and which 
remained chronic until his death in 1961.  She and the 
veteran were married in January 1949, over three years after 
he was separated from service.  Indeed, she submitted a 
medical release form indicating that the veteran was first 
treated for acute bronchiectasis in 1959, which would have 
been some 14 years after the veteran was separated from 
service.  

A clear preponderance of the evidence on file is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  The veteran filed no claim for chronic 
disability attributable to military service during  his 
lifetime, and service connection was not in effect for any 
disease or injury related to service.  The veteran himself 
reported shortly after service in 1947 that he did not have 
any wound or illnesses during service.  The veteran died from 
acute bronchitis in 1961, some 16 years after service 
separation.  The word "acute" as contained in the death 
record, itself indicates that the veteran's death did not 
result from any form of chronic disease process.  While 
bronchiectasis is a disease which may be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service separation, no competent 
evidence on file shows or suggests that the veteran had 
bronchiectasis at any time during or subsequent to service.  
Instead, the veteran is clearly shown to have died in 1961 
from an acute bout of bronchitis which was entirely unrelated 
to any incident, injury or disease of active military service 
from which he separated some 16 years earlier.  

The Board has considered the appellant's arguments that her 
husband's death was linked to his military service.  As a lay 
person, however, the appellant lacks the requisite medical 
expertise to provide a competent medical opinion on diagnosis 
or causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt is not applicable.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


